Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Optical unit” in claims 1, 2, 11; “evaluation unit” in claim 10, 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Allowable Subject Matter

Claims 1-25 are allowed.
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (BERNDT et al. (DE 19727226 A1)[cited in the IDS filed by the applicant]) does not teach nor suggest in detail the limitations: 

As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the optical sensor is configured to capture the light reflected by the illuminated section of the inner contour, wherein the optical unit is insertable into the inner contour of the spectacle frame and, when inserted into the inner contour of the spectacle frame as intended, is mounted so as to be rotatable relative to the spectacle frame, wherein the light source, the illuminable section of the inner contour, the objective, and the optical sensor are arranged relative to one another such that the section of the inner contour that is illuminable by the light section is placeable into an object-side plane of focus and the optical sensor is arrangeable in an image-side plane of focus, and wherein the object-side plane of focus, an objective plane, and the 
As to claim 2, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the optical unit is insertable into the inner contour of the spectacle frame such that the optical unit is movable in such a way that it at least contacts an imaginary plane, which is creatable from at least three points on the inner contour of the spectacle frame, during the optical measurement of the inner contour of the spectacle frame, and upon insertion into the inner contour of the spectacle frame to optically measure the inner contour of the spectacle frame is mounted so as to be rotatable relative to the spectacle frame, wherein the light source, the illuminable section of the inner contour, the objective, and the optical sensor are arranged relative to one another such that the section of the inner contour that is illuminable by the light section is placeable into an object-side plane of focus and that the optical sensor is arrangeable in an image-side plane of focus, and wherein the object-side plane of focus, an objective plane, and the image-side plane of focus intersect in a common straight line” along with all other limitations of the claim. 

As to claim 11, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the objective is configured to image the illuminated section of the inner contour onto the optical sensor, wherein the optical sensor is configured to capture the light reflected by the illuminated section of the inner contour, wherein the light source, the illuminable section of the inner contour, the objective, and the optical sensor are arranged relative to one another such that the section of the inner contour 
As to claim 18, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the at least one section of the inner contour of the spectacle frame is illuminated by a light section generated by the light source, wherein the illuminated section of the inner contour is imaged onto the optical sensor by the objective, wherein the light reflected by the illuminated section of the inner contour is captured by the optical sensor, wherein the optical unit is inserted into the inner contour of the spectacle frame and is rotated relative to the spectacle frame, wherein the light source, the illuminated section of the inner contour, the objective, and the optical sensor are arranged relative to one another in such a way that the section of the inner contour illuminated by the light section is placed into an object-side plane of focus and the optical sensor is arranged in an image-side plane of focus, and wherein the object-side plane of focus, an objective plane, and the image-side plane of focus intersect in a common straight line” along with all other limitations of the claim. 
As to claim 19, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the illuminated section of the inner contour is imaged onto the optical sensor by the objective, wherein the light reflected by the illuminated section 
As to claim 20, the prior arts alone or in combination fail to disclose the claimed limitations such as, “wherein the at least one section of the inner contour of the spectacle frame is illuminated by a light section generated by the light source, wherein the illuminated section of the inner contour is imaged onto the optical sensor by the objective, and the light reflected by the illuminated section of the inner contour is captured by the optical sensor, wherein the light source, the illuminated section of the inner contour, the objective, and the optical sensor are arranged relative to one another such that the section of the inner contour that is illuminated by the light section is placed in an object-side plane of focus and the optical sensor is arranged in an image-side plane of focus, wherein the object-side plane of focus, an objective plane, and the 



BERNDT et al. only teaches: Fig. 1a, an advantageous embodiment of a Meßauf construction according to the invention is shown, with a light source 1 , a detector unit 2 and a Haltvor device 3 , which is designed as a turntable. On the holding device 3 , a spectacle frame 4 is attached by means of a fixing device 5 , so that the inside of the spectacle groove for the light beam 6 is freely accessible. In the embodiment shown, the light source 1 designed as a laser is arranged obliquely to the eyeglass frame opening, whereby the light beam 6 is incident obliquely on the groove inside of the eyeglass frame 4…page 4; FIG. 4a shows an object with a reflective surface. The incident light beam is reflected in a directional manner. The direction of reflection depends on the relative orientation of the light to the surface. The detection of the light is problematic because the light beam hits the aperture of the measuring camera only in a very small measuring range. FIG. 4b shows the ideal case, a uniform scattering of light. The beam power is scattered evenly in all spatial directions…page 5.


Claims 3-10, 12-17 and 21-25 are allowable due to their dependencies. 
The closest references, BERNDT et al. and Schneider et al. (US 9030671 A1) [cited in the IDS filed by the applicant] alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886






	/MD M RAHMAN/           Primary Examiner, Art Unit 2886